Exhibit 10.4

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 is effective as of June 3, 2009, by and between Axsys
Technologies, Inc. (the “Company”) and Stephen W. Bershad (“Executive”) and
hereby amends the Amended and Restated Employment Agreement, dated May 7, 2009,
by and between the Company and Executive (the “Agreement”).  Words and phrases
used herein with initial capital letters that are defined in the Agreement are
used herein as so defined.

 

I.

 

Section 7(d)(i) of the Agreement is hereby amended in its entirety to read as
follows:

 

“Notwithstanding anything in this Agreement to the contrary, in the event that
it is determined (as hereafter provided) that any payment (other than the
Gross-Up Payments provided for in this Section 7(d) and Annex A) or distribution
by the Company or any of its Affiliates to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, performance share, performance unit, stock appreciation right or similar
right, or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive will be entitled to receive
an additional payment or payments (collectively, a “Gross-Up Payment”).  The
Gross-Up Payment will be in an amount such that, after payment by the Executive
of all taxes, including any Excise Tax, imposed upon the Gross-Up Payment, and
any and all interest or penalties with respect to any such taxes, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.  The purpose of the Gross-Up Payment is to put the Executive in the
same after-tax position with respect to any Payment, after payment of all
federal, state, and local taxes (whether income taxes, Excise Taxes or other
taxes) and any and all interest or penalties with respect to any such taxes, as
the Executive would have been in after payment of all federal, state, and local
taxes if the Payment had not given rise to an Excise Tax and no such penalties
or interest had been imposed, and this Section 7(d) shall be construed in a
manner consistent with such purpose.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
on its behalf by its duly authorized officer and Executive has executed this
Amendment No. 1, as of the date first written above.

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ David A. Almeida

 

Name: David Almeida

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

/s/ Stephen W. Bershad

 

STEPHEN W. BERSHAD

 

2

--------------------------------------------------------------------------------